Case: 21-10534      Document: 00516217892         Page: 1    Date Filed: 02/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 25, 2022
                                  No. 21-10534
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brett Travis Cichon,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:20-CR-339-21


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Brett Travis Cichon has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Cichon has filed responses. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10534     Document: 00516217892           Page: 2   Date Filed: 02/25/2022




                                    No. 21-10534


   developed to allow us to make a fair evaluation of Cichon’s claims of
   ineffective assistance of counsel; we therefore decline to consider the claims
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Cichon’s responses. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                         2